Citation Nr: 1332186	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  07-37 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling, to include the issue of entitlement to a rating in excess of 30 percent prior to October 20, 2011.   

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran had active service from July 1967 to February 1970, and from June 1971 to June 1974.  He served in the Republic of Vietnam, and his decorations include the Purple Heart with Oak Leaf Cluster and the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for PTSD and assigned a 30 percent rating effective as of the September 26, 2005 date of claim for service connection.  In a July 2012 rating decision, the RO increased the Veteran's rating for PTSD to 70 percent as of October 20, 2011-the date of the most recent VA examination.

In August 2012, the Veteran submitted a waiver of Agency of Original Jurisdiction (AOJ) consideration of additional evidence.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.

The United States Court of Appeals for Veterans Claims (Court) has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because the Veteran has not worked since April 2005 due at least in part to his PTSD, the Board has identified this issue on the title page of this decision.

The issue of entitlement to a TDIU due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDING OF FACT

Throughout the appellate period, the symptoms of the Veteran's PTSD resulted in mostly sad mood swings; recurring nightmares; crying episodes; depressed mood; narrow and constricted affect; non-persistent paranoid delusions; insomnia; panic attacks about once per month; suicidal ideation; irritability; mildly impaired recent memory; recurrent and distressing recollections of his Vietnam combat stressor; intense psychological distress at exposure to cues of the traumatic event; avoidance of thoughts or stimuli associated with the trauma; inability to recall an important aspect of the trauma; feelings of detachment or estrangement from others; hypervigilance, including sleeping on the floor near the door to make sure that no one enters his home; exaggerated startle response; flashbacks; depression; inability to sustain an intimate relationship; anxiety; concentration and memory impairment; anger which has caused impulsivity and led to physical altercations; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial 70 percent disability evaluation, and no higher, for PTSD have been met, for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has met its duty to notify for this claim.  Service connection for PTSD was granted in a January 2007 rating decision.  The Veteran is now appealing the downstream issue of the initial ratings that were assigned.  Therefore, additional notice under the Veterans Claims Assistance Act of 2000 (VCAA) is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, VA provided the Veteran with notice in August 2007, prior to issuing the December 2007 statement of the case.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, Social Security Administration records, and records of his post-service VA treatment.

VA obtained two medical opinions from VA examiners regarding the Veteran's service-connected PTSD, in December 2006 and October 2011.  Both opinion reports are adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed, and supported their conclusions with analyses that the Board could consider and weigh against contrary opinions.  Additionally, the VA examiners fully described the functional effects caused by the Veteran's PTSD.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The record reflects substantial compliance with the Board's prior remand instructions.  In October 2011, the Board requested that the agency of original jurisdiction (AOJ) obtain copies of the Veteran's VA psychiatric outpatient treatment records since May 18, 2009, and provide him with an examination of his PTSD.  The AOJ obtained the requested medical records and provided the Veteran with an adequate examination of his PTSD in October 2011.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Initial Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the appellant.  38 C.F.R. § 4.3.  The appellant is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, (1993).

The record shows that the Veteran first sought service connection for his PTSD on September 26, 2005.  The RO issued a rating decision in January 2007 that granted the Veteran's claim for service connection for PTSD and assigned a 30 percent rating.  The Veteran filed a timely Notice of Disagreement in February 2007, and the RO issued a Statement of the Case in December 2007.  The Veteran filed a timely Substantive Appeal in December 2007.  The RO issued a new rating decision and supplemental statement of the case in July 2012 in which it increased the Veteran's disability rating for PTSD to 70 percent as of October 20, 2011, the date of his most recent VA examination.

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorder.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Following a review of the evidence of record, the Board finds that an initial rating of 70 percent for PTSD is warranted throughout the appellate period.  In reaching this decision, the Board has reviewed the evidence of record, to include VA treatment and examination reports, and the Veteran's statements.

The Veteran contends in his February 2007 notice of disagreement that a higher disability rating is warranted for his PTSD because "one day I'm semi-normal and the next is a nightmare."  He stated that he has only one friend, plus a couple of acquaintances; does not get along with people overall; was unable to leave his house for 6 to 8 months; and has never been able to continue a romantic relationship because "they all thought I was crazy when I'd have an episode" of PTSD symptoms.  In his December 2007 substantive appeal, the Veteran reported that:

I have suffered with depression, anxiety, panic attacks, fearful and fitful sleep patterns, dreams about past events and sometimes delusions which at the time seem real, threatening, and extremely fearful....I am 100% unable to perform like a normal human being, and it has been that way since the Viet Nam experience....I don't daily want to kill myself or hurt myself, but at times I feel that that would be the best when in a difficult paranormal condition.

The Board has considered the Veteran's extensive records of VA treatment for his service-connected PTSD, as well as the VA examinations dated December 2006 and October 2011.

In October 2006, the Veteran told his treating VA psychiatrist that he was having mood swings, mostly on the sad side; nightmares and awakenings at night while feeling scared; and crying episodes.  The VA psychiatrist found that the Veteran had a depressed mood and narrow affect, diagnosed PTSD and bipolar disorder not otherwise specified (NOS), and assigned a GAF score of 50.  That VA psychiatrist again assigned a GAF score of 50 in November 2006.

At the Veteran's December 2006 VA examination, the examiner found that the Veteran had non-persistent paranoid delusions, insomnia, panic attacks about once per month, a history of suicidal ideation, irritability, mildly impaired recent memory, recurrent and distressing recollections and dreams of his Vietnam combat stressor, intense psychological distress at exposure to cues of the traumatic event, avoidance of thoughts or stimuli associated with the trauma, inability to recall an important aspect of the trauma, feelings of detachment or estrangement from others, hypervigilance, exaggerated startle response, nightmares once every few months, and flashbacks.  The Veteran reported that he sleeps on the floor near the door to make sure that no one enters his home.  The examiner found an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning, with mild social problems, difficulty with employment, and relationship problems in the past.  The examiner diagnosed the Veteran with chronic, moderate-severe PTSD, and assigned a GAF score of 55.

In October 2006, the Veteran told his treating VA psychiatrist that he continued to have recurring nightmares about stacking bodies-approximately 600 of them.  The VA psychiatrist diagnosed PTSD and bipolar disorder NOS, and assigned a GAF score of 50.  That VA psychiatrist assigned GAF scores of 50 in May 2007, and 60 in July 2007.

In December 2007, the Veteran reported having continuing nightmares and sleep problems.  The VA psychiatrist diagnosed PTSD and bipolar disorder NOS, and assigned a GAF score of 60.  That VA psychiatrist again assigned a GAF score of 60 in March 2008.

In June 2008, the Veteran reported feeling depressed and angry, and having dreams about being lost in Vietnam and unable to find his unit.  The VA psychiatrist diagnosed PTSD and bipolar disorder NOS, and assigned a GAF score of 55.

In December 2008, the Veteran reported being unable to sleep for more than 2 hours on some nights, and having occasional recurring nightmares.  He also reported seeing snakes, bugs, and monster-people a few times per week, lasting for as short as a moment or as long as a few days.  VA psychiatrist diagnosed PTSD, bipolar disorder NOS, and psychosis NOS, and assigned a GAF score of 50.  That VA psychiatrist again assigned GAF scores of 50 in March 2009, May 2009, and August 2010.

VA provided the Veteran with a second PTSD examination in October 2011.  The examiner found that the Veteran has significant impairment in psychosocial functioning due to PTSD symptoms in that he has been unable to sustain an intimate relationship; became unable to work largely because of sleep disturbance and avoidance; is withdrawn with poor social support; is depressed, anxious, and has panic attacks that increase avoidance; has concentration and memory impairment that would impair his ability to maintain sustained focus on tasks; and has anger which has caused impulsivity and led to physical altercations.  The examiner further found anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, impaired concentration, dysthymic mood, and constricted affect.  The examiner found occupational and social impairment with deficiencies in most areas.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 50.

Based on the evidence of record described above, the Board finds that the Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

The Board notes that the evidence of record reflects that the Veteran has additional symptomatology which includes mostly sad mood swings; recurring nightmares, including of stacking up to 600 bodies, and being lost in Vietnam and unable to find his unit; crying episodes; narrow and constricted affect; non-persistent paranoid delusions, including seeing visions of snakes, bugs, and monster-people; insomnia; irritability; mildly impaired recent memory; recurrent and distressing recollections and dreams of his Vietnam combat stressor; intense psychological distress at exposure to cues of the traumatic event; avoidance of thoughts or stimuli associated with the trauma; inability to recall an important aspect of the trauma; feelings of detachment or estrangement from others; hypervigilance, including sleeping on the floor near the door to make sure that no one enters his home; exaggerated startle response; flashbacks; anxiety; and concentration and memory impairment.  See Mauerhan, 16 Vet. App. 436 (2002).  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 70 percent under the General Rating Formula as they are not of such a severity or frequency to result in total occupational and social impairment.  They do not approximate or produce effects of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

While the Veteran does experience some delusions or hallucinations, the December 2006 VA examiner specifically found that they were non-persistent, and the Board finds that this determination is most probative based on the examiner's expertise.  Similarly, although the Veteran has suicidal ideation, the record does not reflect suicide attempts such as would constitute persistent danger of hurting himself, and his episodes of violence have not been of such frequency as to constitute a persistent danger of hurting others.  Therefore, the Board finds that the Veteran's PTSD with depression more nearly approximates a rating of 70 percent.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been essentially stable throughout the appeal, as reflected in the relative stability of the GAF scores assigned by his treating VA psychiatrist and VA examiners.  Therefore, assigning staged ratings for such disability is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In summary, the Board finds that the Veteran's PTSD symptoms result in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Accordingly, the Board concludes that a 70 percent rating for PTSD with depression, but no more, is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411.


ORDER

Subject to the applicable criteria governing the payment of monetary benefits, an increased 70 percent rating, and no more, for the entire appellate period is granted.  


REMAND

Regarding the TDIU issue, Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran stated in his February 2007 notice of disagreement that he has been unable to work since April 2005 due to mental and physical incapacitation.  At his October 2011 VA PTSD examination, the Veteran reported that he stopped working in 2005 due to his severe sleep disturbances and back pain, and the VA examiner found that he "became unable to work largely because of sleep disturbance and avoidance," and "has concentration and memory impairment that would impair his ability to maintain sustained focus on tasks."  [Capitalization removed.]  While the Board acknowledges that the RO denied the Veteran's claim for a TDIU due to service-connected disabilities in a March 2008 rating decision, the evidence shows that the Veteran's combined disability rating was only 40 percent at that time.  Furthermore, because a TDIU is a part of the Veteran's claim for a higher initial rating for PTSD, jurisdiction of this claim exists independently of the claim for a TDIU previously adjudicated by the RO.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran, by this decision,  is in receipt of a combined 70 percent rating for his service-connected disabilities, including a 70 percent rating for PTSD, a 10 percent rating for tinnitus, a noncompensable rating for bilateral sensorineural hearing loss, and a noncompensable rating for scars which are residuals of shrapnel wounds.  38 C.F.R. § 4.16(a).

A remand of the issue of entitlement to a TDIU due to service-connected disabilities is required so that a medical opinion on that issue can be rendered.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records, including those from the VAMC in Birmingham, Alabama, should either be made accessible in an electronic file or be printed and added to the paper record.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his PTSD, tinnitus, bilateral sensorineural hearing loss, and shrapnel wound scar disabilities and their combined impact on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Provide the Veteran with appropriate notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA) on the issue of entitlement to a TDIU due to service-connected disabilities.

3.  Ensure that all available, pertinent, and non-duplicative VA and private treatment records, dated since November 2011, are physically or electronically associated with the claims folder.

4.  After associating any pertinent, outstanding records, obtain an opinion, if possible, from a vocational specialist, as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities (i.e., PTSD, tinnitus, bilateral sensorineural hearing loss, and shrapnel wound scars), either singularly or jointly, or the medications taken for such, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  The claims file should be made available to and reviewed by the author of the opinion.

In offering any opinion, the author should take into consideration all the evidence of record, to include medical records and the Veteran's lay statements, accepted medical principles, and objective medical findings, as well as the Veteran's education, experience and work history.  All opinions expressed should be accompanied by a supporting rationale.

An in-person examination is not required unless deemed so by the author of the opinion.

5.  Then adjudicate the Veteran's claim of entitlement to a TDIU due to service-connected disabilities.  Thereafter, readjudicate the appeal.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


